Jim Johnson, Associate Justice, (dissenting). I do not agree with the majority opinion. The referee found and the majority concede that “there was evidence that appellants were partially dependent” on-the deceased workman. In my view the question presented for our consideration on this appeal is not whether there was substantial evidence to support a finding to the contrary but whether the law was properly applied by the Workmen’s Compensation Commission to the undisputed facts in this case. The rule applicable here was adopted by this court in Crossett Lumber Company v. Johnson, 208 Ark. 572, 187 S. W. 2d 161, wherein it was stated from Honnold’s two-volume treatise on Workmen’s Compensation, Vol. I, page 232, as follows : “The phrase 'actual dependents’ means dependents in fact whether wholly or partially dependent. Hence it was no defense, in proceedings under an Act using this term, that petitioner and his family were not entirely dependent on deceased. Partial dependency, giving a right to compensation, may exist, though the contributions be at irregular intervals and of irregular amounts, and though the dependents have other means of support, and be not reduced to absolute want.” The rule having been thus established, I look now to the uncontradicted facts. They are as follows: Carl Pufahl testified that his son, the deceased, paid the rent on the family house of $30.00 per month, that his son also paid $10.00 per month on a bill made by the father to Sears Roebuck, that he aided in the purchase of clothes for his younger sister and from time to time gave her money for school lunches, that while the father was hospitalized in 1958 the deceased had the entire responsibility for support of the family, and that the deceased would contribute on an average of $50.00 per month to the family, depending on the needs of the family. Mrs. Carl Pufahl testified that her son, the deceased, contributed at least one-third of the expenses at home, that the family pooled the incomes. In the teeth of this overwhelming evidence of partial support the Workmen’s Compensation Commission attempted to rationalize away this young man’s efforts in behalf of his family. As I see it this strained action by the Commission was a misapplication of the law which resulted in a grievous error in favor of the appellee insurance company. The humane purpose which the Workmen’s Compensation Law seeks to serve leaves no room for narrow technical application. We said in Holland v. Malvern Sand & Gravel Co., 237 Ark. 635, 374 S. W. 2d 822: “The most important rule, carrying out the humane purpose of the act, is that the commission must follow a liberal approach and in a situation where one inference would support an award and another would defeat it, the inference supporting the award must be adopted.” For the reasons stated I respectfully dissent.